Citation Nr: 1531487	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-28 542	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right arm/elbow disability.

2.  Entitlement to an initial, compensable rating for right parietal scar, as residual of head trauma, prior to July 27, 2011.  

3.  Entitlement to a rating in excess of 10 percent for right parietal scar, as residual of head trauma, from July 27, 2011.

4.  Whether the May 23, 2007 rating decision properly applied the bilateral factor to the right and left lower extremities.

5.  Whether the May 23, 2007 rating decision properly assigned the overall combined evaluation for the Veteran's service-connected disabilities.

6.  Entitlement to an effective date earlier than February 11, 2004 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jonathan B. Kelly, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, D.B., and J.B.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to September 1945.

This appeal to the Board of Veterans' Appeals (Board) arose from RO rating decisions dated in December 2006, February 2007, May 2007, August 2007, and July 2008.

In a December 2006 rating decision, the RO, inter alia, denied service connection for a right arm/elbow disability.  The Veteran filed a notice of disagreement (NOD) in July 2007, and the RO issued a statement of the case (SOC) in July 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2008. 

In a February 2007 rating decision, the RO, inter alia, granted an earlier effective date of November 4, 1947 and assigned a 0 percent rating for residuals of a head trauma, to include a right parietal scar, and granted service connection and assigned an initial, 10 percent rating for residuals of a head trauma, to include skull indentation, also effective from November 4, 1947.  In July 2007, the Veteran filed a NOD with the disability ratings assigned.  The RO issued a SOC in July 2008, and the Veteran filed a VA Form 9 in September 2008.  

In a May 2007 rating decision, the RO granted service connection for right knee limitation of motion, for right knee instability, for lumbar spine disability, and for radiculopathy of the right and left lower extremities-each effective February 11, 2004.  In July 2007, the Veteran filed a NOD with the effective dates assigned, the application of the bilateral factor, and the overall combined evaluation for his service-connected disabilities.  The RO issued a SOC in July 2008, and the Veteran filed a VA Form 9 in September 2008.

In an August 2007 rating decision, the RO granted a TDIU, effective June 20, 2005.  In November 2007, the Veteran filed a NOD arguing that the February, May, and August 2007 rating decisions should have been decided by the same DRO.  The RO issued a SOC in July 2008, and the Veteran filed a VA Form 9 in September 2008.

In a July 2008 rating decision, the RO, inter alia, continued a 50 percent rating for a psychiatric disorder, characterized as posttraumatic stress disorder (PTSD), and granted a TDIU effective February 11, 2004.  In September 2008, the Veteran filed a NOD with the effective date assigned for the award of TDIU.  During a March 2009 Informal Conference, the Veteran's son also raised the issue of clear and unmistakable error (CUE) in the October 1945 rating decision assigning an initial, 50 percent rating for the Veteran's psychiatric disorder.  In March 2009, the RO issued a SOC with regards to the effective date assigned for a TDIU, and the Veteran filed a VA Form 9 in April 2009.  In April 2009, the RO issued a SOC regarding CUE in the October 1945 rating decision, and the Veteran filed a VA Form 9 in May 2009.  

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  At the hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014). 

In February 2011, the Board denied the claim for an initial rating in excess of 10 percent for residuals of a head trauma, to include skull indentation, and the claims for an effective date earlier than February 11, 2004 for the award of service connection for right knee limitation of motion, right knee instability, a lumbar spine disability, and right and left lower extremity radiculopathy secondary to lumbar spine disability, to include on the basis of CUE.  The Board also denied the Veteran's claim that the VA rating decisions dated on February 22, 2007, May 23, 2007, and August 2, 2007 should have been decided by the same Decision Review Officer (DRO), and the Veteran's claim that the October 13, 1945 decision in which the RO assigned an initial 50 percent rating for a psychiatric disability, characterized by psychoneurosis, hysteria, should be revised or reversed on grounds of CUE.  

Also in February 2011, the Board remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, the claims for service connection for a right arm/elbow disability and for a higher initial rating for residuals of head trauma, to include a right parietal scar, as well as the matters of whether the May 23, 2007 rating decision properly applied the bilateral factor to the right and left lower extremities and properly assigned the overall combined evaluation for the Veteran's service-connected disabilities, along with the claim for an effective date earlier than February 11, 2004 for the award of a TDIU.  These matters were remanded for further action, to include additional development of the evidence.  

After completing the requested development, the RO/AMC granted a 10 percent rating for the Veteran's right parietal scar from July 27, 2011, denied ratings in excess of those assigned at that time, and continued to deny the remaining claims (as reflected in an September 2011 rating decision and supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration. [The Board notes, parenthetically, that the RO/AMC also assigned a separate rating for traumatic brain injury (TBI) with posttraumatic migraine headaches].


To the extent that the Veteran alleged CUE in the effective dates assigned for the awards of service connection for his right knee and lumbar spine disabilities, and CUE in the October 1945 rating decision, the Board notes that these claims were addressed in the previous February 2011 Board decision, and are no longer on appeal.  

In characterizing the appeal, the Board has considered the Veteran's prior contentions to the effect that a 2003 stipulated agreement entered between himself and VA effectively vacated all previous rating decision, to specifically include the 1945 rating decision issued immediately after his discharge from service, and that he still had an open, unadjudicated claim from 1945 for which a valid rating decision has not been issued.  In the October 1945 rating decision, the RO granted service connection for psychoneurosis, hysteria, and awarded a 50 percent rating effective September 29, 1945.  Service connection for injury to the back and right leg were denied.  In an October 1947 rating decision, the RO reduced the rating for psychoneurosis to 30 percent, effective December 2, 1947.  The Board notes that in February 2003, the United States Court of Appeals for Veterans Claims (Court) granted a stipulated agreement entered into by both parties.  The parties agreed that a 50 percent rating for the Veteran's psychiatric disability would be assigned effective the day following his discharge from service, effectively reinstating the 50 percent rating from December 2, 1947.  A review of the terms of this agreement does not reflect that the 1945 decision was invalidated and has not been readjudicated, as alleged.  The 2003 agreement also does not reflect that the Court vacated all previous rating decisions.  

In addition to the paper claims file, the Veteran has paperless, electronic records stored in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems; those files have been reviewed in conjunction with the current appeal.  The Virtual VA file contains documents pertinent to the issues on appeal, including May 2015 correspondence pertaining to the notification of the Veteran's death, and VBMS contains the January 2015 VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Jonathan B. Kelly as his attorney.


FINDING OF FACT

While the appeal was pending, and prior to the issuance of a final decision, VA received notice that the Veteran had passed away on April [redacted], 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


